SHARP, Chief Judge.
Although Negron could have more completely established his point that the state failed to honor its agreement to recommend a sentence of probation and 300 hours of community service, we think he sufficiently raised this matter in his petition for reconsideration of sentence. Therefore the trial court’s denial of Neg-ron’s petition insofar as he sought to withdraw his nolo plea was erroneous. See Curry v. State, 513 So.2d 204 (Fla. 4th DCA 1987).
Accordingly, we remand this case to the trial court for the purpose of giving Neg-ron the opportunity to withdraw his plea and proceed to trial, if he still wishes to do do so.1
REMANDED.
COBB, J. and LEE, R.E., Jr., Associate Judge, concur.

. Negron now has served 51 weeks in the county jail as a condition of the four year probation sentence he received and therefore, in a sense, this appeal is moot.